            Case 2:15-cr-00205-TLN-EFB Document 97 Filed 04/12/19 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:15-CR-00205-TLN-EFB
11
                                   Plaintiff,             GOVERNMENT’S MOTION FOR EXTENSION OF
12                                                        TIME TO FILE OPPOSITION OR STATEMENT
                            v.                            OF NON-OPPOSITION TO DEFENDANT’S
13                                                        MOTION TO AMEND § 2255 MOTION
     MATTHEW MULLER,
14
                                  Defendant.              COURT: Hon. Edmund F. Brennan
15

16
            On March 4, 2019, the Court ordered the United States to file its opposition or statement of non-
17
     opposition to Muller’s motion to amend § 2255 motion (CR 75 and 77) within 21 days. On March 8,
18
     2019, the United States requested an extension to file its responsive pleading no later than April 12,
19
     2019, which the Court granted.
20
            The undersigned will be preparing the United States’ responsive pleading. The undersigned
21
     hereby requests that the Court grant a second extension of time for the United States to file its opposition
22
     or statement of non-opposition up to and including April 26, 2019. As noted in its first extension
23
     request, the undersigned was out of the office for military duty from March 12-22, 2019. Since
24
     returning to the office on March 25, 2019, the undersigned has reviewed and compared the defendant’s
25
     original 2255 motion (CR 61) to the motion to amend and the first amended supplement (CR 75 and 77),
26
     as well as, begun researching applicable law. Unfortunately, because of the undersigned’s regularly
27
     assigned duties, including co-counsel responsibilities with respect to In Re: the Extradition of Omar
28


      MOTION FOR EXTENSION OF TIME                        1
            Case 2:15-cr-00205-TLN-EFB Document 97 Filed 04/12/19 Page 2 of 3

 1 Ameen, (2:18-MJ-00152 EFB) which is also pending before this Court and additional out-of-state

 2 military travel, despite the exercise of diligence, the undersigned requires additional time to complete

 3 the United States’ response.

 4   Dated: April 12, 2019                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                    By: /s/ HEIKO P. COPPOLA
                                                          HEIKO P. COPPOLA
 7                                                        Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      MOTION FOR EXTENSION OF TIME                       2
             Case 2:15-cr-00205-TLN-EFB Document 97 Filed 04/12/19 Page 3 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00205-TLN-EFB

12                          Plaintiff,
                                                       CERTIFICATE OF SERVICE BY MAIL
13 v.

14 MATTHEW MULLER,

15                          Defendant.

16

17
             The undersigned hereby certifies that he/she is an employee in the Office of the United States
18
     Attorney for the Eastern District of California and is a person of such age and discretion to be competent
19
     to serve papers.
20
             That on April 12, 2019 a copy of the GOVERNMENT’S SECOND EXTENSION OF TIME and
21
     PROPOSED ORDER was served by placing said copy in a postpaid envelope addressed to the person(s)
22
     hereinafter named, at the place(s) and address(es) stated below, which is/are the last known address(es),
23
     and by depositing said envelope and contents in the United States Mail at Sacramento, California
24
     addressed to Matthew Muller, One Embarcadero Center, Suite SL 12, #2563, San Francisco, CA 94126-
25
     2563.
26
                                                                 /s/ C. Buxbaum
27                                                               C. BUXBAUM

28


      MOTION FOR EXTENSION OF TIME                       3
